The Honorable Jim Luker State Senator P.O. Box 216 Wynne, AR 72396
Dear Senator Luker:
You have requested an opinion on the following question:
  If a public school has unintentionally underpaid an employee over a period of years and has discovered and corrected this error, how many years in the past must the district compensate the underpaid employee?
RESPONSE
According to information received in this office subsequent to your opinion request, several individuals have submitted a grievance to the Brinkley School District concerning underpayments pursuant to the salary schedule and alleged unfair practices in connection therewith. I assume that your question pertains to this grieved matter.
The outcome of this grievance will be highly dependent upon the particular surrounding facts. I am unable under these circumstances to opine in response to your question regarding the district's payment obligations. As a general proposition of law, actions to enforce written obligations are controlled by the five-year statute of limitations set out in A.C.A. 16-56-111 (Supp. 2003). Accord Foreman School District No.25 v. Steele, 347 Ark. 193, 61 S.W.3d 801 (2001). The three year statute of limitations in A.C.A. § 16-56-105 Repl. 1987) applies to oral contracts. See generally Lufari v. Architecture Plus, 323 Ark. 411,914 S.W.2d 756 (1996); East Poinsett Co. Sch. Dist. v. Union Standard,304 Ark. 32, 800 S.W.2d 415 (1990). Whether, and to what extent, these statutes of limitation apply, however, in determining the compensation owed the particular employee(s) in question, is a factual issue falling outside the ordinary scope of an opinion from this office. I lack both the resources and the authority to undertake the necessary factual review in resolving such matters. This must be reviewed and decided at the local level initially, with the assistance of local counsel, followed by a court's review, if necessary, as the definitive means of establishing the district's obligation.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh